Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 1: hydrogen production device (generic placeholder) configured to produce hydrogen (function)…

Claim 1: first adjustment device (generic placeholder) capable of adjusting an amount of pure water supplied to the hydrogen production device (function)…

Claim 6 hydrogen storage device (generic placeholder) for storing hydrogen (function)…

Claim 7: pure water production device (generic placeholder) configured to produced pure water (function)…

Claim 8: second adjustment device (generic placeholder) capable of adjusting an mount of pure water supplied to the boiler (function)…

Claim 11: remaining amount detection unit (generic placeholder) for detecting a remaining amount of the pure water (function)…

Claim 12: blow-down water amount adjustment device (generic placeholder) for adjusting an amount of blow-down water (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a hydrogen production system, comprising: a hydrogen production device connected to an electric power system and configured to produce hydrogen by electrolyzing pure water; an output control unit capable of controlling an amount of power supplied from the electric power system to the hydrogen production device according to request from the electric power system; a first pure water line for supplying pure water to the hydrogen production device; a first adjustment device capable of adjusting an amount of pure water supplied to the hydrogen production device via the first pure water line; and a first control unit configured to control the first adjustment device, based on a power amount signal indicating information on an amount of power supplied from the electric power system to the hydrogen production device.

Hinders (US 2015/0361833, see Figure 3A) teaches the base concept, including a hydrogen production system, comprising: a hydrogen production device (electrolyze 112) connected to an electric power system (electric input 102, including both traditional 402 and renewable energy sources 404, see Figure 4A) and configured to produce hydrogen (H2 line 180w) by electrolyzing pure water (from water input 104); and a first pure water line (line 180t) for supplying pure water to the hydrogen production device. Hinders also teaches multiple components in the dependent claims, such as the electrolyzer providing hydrogen to a gas turbine assembly, which burns the hydrogen and provides waste heat to a boiler (111a) of a steam cycle with a steam turbine (140), and pure water being separately supplied to the steam cycle (via line 180n); wherein the steam cycle includes a blow-down line (180q). 

Bourgeois (US 2006/0053792) teaches a similar concept to Hinders with an electrolyzer (38) receiving pure water (66) after the water has been purified (via deionizer 64) and an electric current (viz power bus 64). The hydrogen produced is directed to a hydrogen storage tank (14) and then a gas turbine system connected to an HRSG to produce steam for a steam turbine cycle (28). 

References like Wai (US 2005/0198963, see Figure 2) teach an electrolyzer (104) that receive electric power and an output control unit capable of controlling an amount of power supplied from the electric power system to the hydrogen production device according to request from the electric power system (electrolyzer 104 only receives surplus power generated from the grid, in other words, “the surplus power PE is used to start the electrolyzing system 104, if the sum PG is greater than the power PL of the power load 103, see Paragraph 24). This concept of only providing surplus power to an electrolyzer, i.e. controlling an amount of power delivered to the electrolyzer based on a request from the electric power system, is seen in multiple other references, including Heinen (DE 10707791 – electrolyzer 4 provided with actuating electrodes 5 which provide power based on excess supply), Rowan (US 2009/0013940 – electrolyzer 70 provided power based on supply, need, and value 55), and Hanson (US 2011/0011110 – Paragraph 24: “directs excess electrical energy … to the electrolyser 293” via electricity circuit control 292”).

References like Brauser (US 3459953) teach a first adjustment device capable of adjusting an amount of pure water supplied to the hydrogen production device via the first pure water line (see Figure 1 – water storage tank 54 feeds electrolysis unit 16 via valve 56 which is controlled by a water level indicator 86). Anderson (US 20030230495) also teaches a water valve (46, 48) that controls flow of water to an electrolysis cell (32) based on water level (see Paragraph 37). Hanson, mentioned in the paragraph above, teaches a “water circuit controller 294” that distributes water to various locations based on need, but does not specify exactly what the need requirements are. 

Noticeably absent from the prior art teachings is a first control unit configured to control the first adjustment device, based on a power amount signal indicating information on an amount of power supplied from the electric power system to the hydrogen production device. As described above, the prior art does teach controlling water flow to an electrolyzer, mostly based on a water level indicator, but does not teach that control is based on a power amount signal indicating information on an amount of power supplied from the electric power system to the hydrogen production device. Other references already of record also fail to teach this feature. Furthermore, it would not have been obvious to one of ordinary skill in the art to incorporate this control feature without improper hindsight reasoning from applicant’s disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, April 29, 2022